DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants’ response under the AFCP2.0 Program was received on 1/26/2022.  The amendments are entered.  Minor changes were introduced into claims 31-33 with the amendment (space between “extracellular” and “matrix” got lost), these ‘amendments’ are not shown with mark-ups.  As the application is otherwise in condition for allowance, these minor errors will be corrected by Examiner Amendment.

Claim Interpretation
	For clarity of record, the following comments are made regarding claim interpretation:
	Claim 29 is directed to a method, though there is no effect recited in the preamble, the method does require the introduction of the composition of matter into a mammal that has Type 1 diabetes or Type 2 diabetes, and the method concludes with the statement that the method “at least partially [treats] Type 1 diabetes or the Type 2 diabetes.  Therefore, the method is interpreted as “A method to treat a mammal having Type 1 diabetes or Type 2 diabetes”.  In this context “treatment” is given its broadest reasonable interpretation, which includes complete cure, treatment of any one or more symptoms, lessening the severity of the disease or any one or more symptoms thereof, and/or slowing progress of the disease.  Production of insulin within the mammal’s body is an example of ‘treatment of Type 1 or Type 2 diabetes’.  Production of insulin in response to glucose stimulation is another example of ‘treatment of Type 1 or Type 2 diabetes’.  
	The method of claim 29 involves one single active step: “introducing to a mammal having Type 1 or Type 2 diabetes a re-endothelialized extracellular matrix of a mammalian liver or portion thereof”.  The term “re-endothelialized matrix” is interpreted as meaning the vascular flow surfaces of the extracellular matrix (ECM) have been repopulated with metabolically and reproductively viable endothelial cells.  The endothelial cells may have been provided as mature endothelial cells, or as stem or progenitor cells that are capable of giving rise to endothelial cells.  This definition is considered the art-accepted definition (See Wolfinbarger (US Pat 6416995) at col. 6, ln 22-29).  The claim requires that the re-endothelialized ECM comprises a first engrafted cell population and a second engrafted cell population.  The first cell population must comprise endothelial cells, stem cells, endothelial progenitor cells, or any combination thereof.  Because the ECM must be re-endothelialized, the re-endothelialized 
	As stated above, the method must result in ‘at least partial treatment of Type 1 or Type 2 diabetes’. By virtue of implanting an insulin-producing cell to the mammal, the method will be considered to inherently ‘at least partially treat Type 1 or Type 2 diabetes’.  
	Claim 36 requires that at least one of the first or second cell populations are allogeneic to the ECM.  In accordance with the limitations of parent claim 29, this is understood to mean that at least one of the first and second cell populations are xenogeneic to the subject from whom the ECM is derived, and the other of the first and second cell populations are allogeneic to the subject from whom the ECM is derived.
	Claims 41-44 are product-by-process claims.  They are interpreted as further defining the re-endothelialized ECM comprising the first and second cell populations by its method of production.  The product-by-process limitations are considered only in so far as the production method affects the final structure of the re-endothelialized ECM comprising the first and second cell populations. In the instant case, there is nothing of record to support that the specific steps recited in claims 41-44 impart any unique structural or biochemical properties to the re-endothelialized ECM comprising the first and second cell populations, so these claims will be included in any art rejection over claim 29. 

	Claim 48 is directed to a method, though there is no effect recited in the preamble, the method does require the introduction of the composition of matter into a mammal that has Type 1 diabetes or Type 2 diabetes, and the method concludes with the statement that the method “at least partially [treats] Type 1 diabetes or the Type 2 diabetes.  Therefore, the method is interpreted as “A method to treat a mammal having Type 1 diabetes or Type 2 diabetes”.  In this context “treatment” is given its broadest reasonable interpretation, which includes complete cure, 
	Claim 48 includes a single active step of “introducing to a mammal having Type 1 or Type 2 diabetes a re-endothelialized extracellular matrix of a decellularized ECM of a mammalian liver or portion thereof.” The term “re-endothelialized matrix” is interpreted as above, and is understood as having the effect that it requires the presence/engraftment of endothelial cells within the ECM of the liver or portion thereof.  The ECM of the liver or portion thereof was decellularized prior to re-endothelialization.  The method further requires the re-endothelialized ECM to comprise a population of engrafted insulin producing cells.  As above, “insulin producing cells” encompasses any cell that secretes insulin.  The claim requires the insulin producing cells to be xenographic to the decellularized ECM of mammalian liver or portion thereof. This is understood to mean that the decellularized ECM must be naturally occuring and derived from a subject, and either the insulin producing cells are from a different species than the subject from whom the ECM is derived.

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 45-47 under 35 USC 112, first paragraph:
	Cancellation of the claims renders the rejection thereof moot.

RE: Rejection of claims 35 and 48 under 35 USC 112(b):
	The amendments to the claims are effective to obviate the prior grounds of rejection.  The rejections are withdrawn.

RE: Rejection of claims 45 and 46 under 35 USC 102(b) over Citro et al:
	Cancellation of the claims renders the rejection thereof moot.

RE: Rejection of claims 45-47 under 35 USC 103(a) over Citro et al, in view of Badylak et al:
	Cancellation of the claims renders the rejection thereof moot.

RE: Rejection of claims 45 and 47 under 35 USC 103(a) over Ott et al, in view of Badylak et al:
moot.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 31 has been amended as follows:
Claim 31 (Currently Amended).  The method of claim 29, wherein the extracellular matrix is obtained from a perfusion decellularized extracellular matrix of a liver. 

Claim 32 has been amended as follows:
Claim 32 (Currently Amended).  The method of claim 29, wherein the extracellular matrix is obtained from a perfusion decellularized extracellular matrix of a liver lobe.

Claim 33 has been amended as follows:
Claim 33 (Currently Amended).  The method of claim 29, wherein the extracellular matrix is obtained from a perfusion decellularized extracellular matrix of a liver portion. 
 

Allowable Subject Matter
	Claims 29-44 and 48 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633